DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11 March 2021 with respect to claims 18-20 have been fully considered but they are not persuasive. Applicant argues Ren does not disclose “generating a binning analog signal by averaging a plurality of analog signals, each analog signal being generated from at least a portion of the pixels in a corresponding one of the binning windows”.  Examiner respectfully disagrees and respectfully directs Applicant’s attention to Ren ¶ [0064]: In a yet another embodiment, the image sensor integrated circuit can be configured to produce a single analog signal out of every group of two or more pixels, the analog signal being equal to the average of analog signals representative of the N.times.M neighboring pixels, by sliding an N.times.M binning window over the array of pixels with the offset of one pixel at every step of the method.

Applicant further argues Ren “does not teach or suggest 2m and 2n as recited in amended independent claim 18.  Instead, as noted above, Ren merely outputs individual analog signals”.  Ren: ¶ [0065]: In an illustrative 2.times.2 binning embodiment schematically shown in FIG. 4b, the pixel value P.sub.xy at row=x and column=y can be produced as follows. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (US 2015/0028102 A1).

Regarding Claim 18, Ren discloses a method of binning pixels in an image sensor including a pixel array having a plurality of pixels arranged in a regular pattern, each of the pixels including at least a first photoelectric conversion element and a second photoelectric conversion element [Ren: ¶ [0009]: In another embodiment, there is provided an indicia reading terminal comprising an image sensor integrated circuit having a two-dimensional image sensor, a hand held housing encapsulating the two-dimensional image sensor, and an imaging lens configured to focus an image of a target decodable indicia onto the two-dimensional image sensor.  The two-dimensional image sensor can include a plurality of pixels arranged in repetitive patterns.  Each pattern can include at least one pixel sensitive in a first spectrum region, at least one pixel sensitive in a second spectrum region, and at least one pixel sensitive in a third spectrum region.  The image sensor integrated circuit can be configured to capture a frame of image data by reading out a plurality of analog signals.  Each read out analog signal can be representative of light incident on a pixel of the plurality of pixels.  The image sensor integrated circuit can be further configured to convert the plurality of analog signals to a plurality of digital signals and to store the plurality of digital signals in a memory.  The indicia reading terminal can be configured to convert digital signals representative of pixel values of a group of two or more pixels into a single digital pixel value.  Each group of two or more pixels can include a pixel sensitive in the first spectrum region and a pixel sensitive in the third spectrum region, two pixels sensitive in the second spectrum region, a pixel sensitive in the first spectrum region and a pixel sensitive in the second spectrum region, or a pixel sensitive in the second spectrum region and a pixel sensitive in the third spectrum region.  The indicia reading terminal can be operative to process the frame of image data for attempting to decode for decodable indicia], the method comprising sequentially selecting a plurality of binning windows in the pixel array, each of the binning windows including (2n)*(2m) pixels, where 2n represents a number of pixels in a first direction and 2m represents a number of pixels in a second direction, such that m pixels in the second direction are repeatedly selected [Ren: ¶ [0064]: In a yet another embodiment, the image sensor integrated circuit can be configured to produce a single analog signal out of every group of two or more pixels, the analog signal being equal to the average of analog signals representative of the NxM neighboring pixels, by sliding an NxM binning window over the array of pixels with the offset of one pixel at every step of the method.  Thus, any two groups of NxM neighboring pixels used by the method can overlap by N*(M-1) pixels; and ¶ [0067]: according to the embodiment, a source color image 520 having a dimension of KxL pixels can be converted into a binned monochrome image 530 having a dimension of (K-1)x(L-1) pixels by sliding a 2x2 binning window over the array of pixels with the offset of one pixel at every step of the method.  The above described analog 2x2 binning process can be repeated for all pixels composing an image frame, as schematically shown in FIG. 4b]; and generating a binning analog signal by averaging a plurality of analog signals, each analog signal being generated from at least a portion of the pixels in a corresponding one of the binning windows number [Ren: ¶ [0064]], wherein m is a number greater than 1 [Ren: ¶ [0055]: In one embodiment, the group of pixels can comprise 2.times.2 adjacent pixels, and the image sensor integrated circuit can perform 2.times.2 binning.  In another embodiment, the group of pixels can comprise of N.times.N pixels, wherein N is a positive integer, and the image sensor integrated circuit can perform N.times.N binning.  In a yet another embodiment, the group of pixels can comprise M.times.N pixels, wherein M and N are positive integers].

Regarding Claim 20, Ren discloses all the limitations of Claim 18, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ren discloses wherein generating the binning analog signal includes: selecting, for each binning window, all pixels from the binning window [Ren: ¶ [0064]]; and generating the binning analog signal based on the analog signals generated from all of the pixels, wherein the binning analog signal corresponds to a luminance value of the pixels [Ren: ¶ [0141]: The image sensor integrated circuit can be further configured to derive a plurality of luminance signals from the plurality of analog signals, each luminance signal being representative of the luminance of light incident on at least one pixel of the plurality of pixels.  The image sensor integrated circuit can be further configured to store a frame of image data in the terminal's memory by converting the plurality of luminance signals to a plurality of digital values, each digital value being representative of the luminance of light incident on at least one pixel of the plurality of pixels].
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 8, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2015/0028102 A1) in view of Matsusaka et al. (US 2009/0310225 A1).

Regarding Claim 1, Ren discloses an image signal processor comprising: a storage configured to store disparity data obtained from pattern image data that is generated and output by an image sensor, wherein the image sensor includes a plurality of pixels, each of the pixels including at least a first photoelectric conversion element and a second photoelectric conversion element [Ren: ¶ [0009]: In another embodiment, there is provided an indicia reading terminal comprising an image sensor integrated circuit having a two-dimensional image sensor, a hand held housing encapsulating the two-dimensional image sensor, and an imaging lens configured to focus an image of a target decodable indicia onto the two-dimensional image sensor.  The two-dimensional image sensor can include a plurality of pixels arranged in repetitive patterns.  Each pattern can include at least one pixel sensitive in a first spectrum region, at least one pixel sensitive in a second spectrum region, and at least one pixel sensitive in a third spectrum region.  The image sensor integrated circuit can be configured to capture a frame of image data by reading out a plurality of analog signals.  Each read out analog signal can be representative of light incident on a pixel of the plurality of pixels.  The image sensor integrated circuit can be further configured to convert the plurality of analog signals to a plurality of digital signals and to store the plurality of digital signals in a memory.  The indicia reading terminal can be configured to convert digital signals representative of pixel values of a group of two or more pixels into a single digital pixel value.  Each group of two or more pixels can include a pixel sensitive in the first spectrum region and a pixel sensitive in the third spectrum region, two pixels sensitive in the second spectrum region, a pixel sensitive in the first spectrum region and a pixel sensitive in the second spectrum region, or a pixel sensitive in the second spectrum region and a pixel sensitive in the third spectrum region.  The indicia reading terminal can be operative to process the frame of image data for attempting to decode for decodable indicia], and wherein the image sensor is configured to generate the pattern image data by capturing a pattern image located at a first distance from the image sensor [Ren: ¶ [0090]: Windowed frame 1504 can be captured in less time than a full frame.  Accordingly, when terminal 1000 switches from capture of a full frame to a windowed frame, a frame rate can increase and a frame capture time can decrease.  As the number of pixel positions is reduced relative to that of a full frame, a memory overhead bandwidth for storage of windowed frame 1504 can be reduced.  Referring again to FIG. 5, it is seen that windowed frame 1504 can still be of sufficient size to include a complete representation of decodable indicia 15 where group of pixels 1502 is at a center of an image sensor as shown in FIG. 5, where indicia 15 is centered at a full frame field of view of terminal 1000 and where indicia 15 is at a sufficient distance from terminal 1000.  With aiming pattern generator comprising elements 1208, 1209 adapted to project aiming pattern 70 at a horizontally extending centerline of a field of view 140, terminal 1000 can easily be located so that a portion of a field of view corresponding to group of pixels 1502 is centered on indicia 15] ; and wherein the image sensor generates the image data by capturing an object [Ren: ¶ [0008]: an image of a target decodable indicia onto the two-dimensional image sensor].
Ren may not explicitly disclose a disparity correction unit implemented in hardware, the disparity correction unit configured to correct a disparity distortion of image data output by the image sensor by applying the disparity data to the image data output by the image sensor in order to generate result image data.
However, Matsusaka discloses a disparity correction unit implemented in hardware, the disparity correction unit configured to correct a disparity distortion of image data output by the [Matsusaka: ¶ [0152]: The image sensor 11 performs amplification processing, digital conversion processing, or a like processing with respect to an analog output signal from the image sensor 105; and performs well-known image processing such as determination of proper black level with respect to the entirety of the image, gamma correction, white balance (WB) adjustment, contour correction, or color disparity correction to generate image data of each pixel from the image signal.  The image data generated by the image generator 11 is outputted to the image data buffer 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the color disparity detection and correction of Matsusaka with the color detection of Ren in order to be able to better perform target identification in any lighting or color environment, improving usability.

Regarding Claim 2, Ren in view of Matsusaka disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka discloses wherein the disparity data represents a difference between first pixel values of a first pattern image data and second pixel values of a second pattern image data, the first pattern image data being associated with the first photoelectric conversion element of the pattern image data and the second pattern image data being associated with the second photoelectric conversion element of the pattern image data [Ren: ¶ [0009]; and Matsusaka: ¶ [0152]].

Regarding Claim 8, Ren in view of Matsusaka disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka discloses further comprising a disparity processing module, wherein the disparity processing module is configured to receive the pattern image data from the image sensor and generate the disparity data [Matsusaka: ¶ [0152]].

Regarding Claim 12, Ren discloses an image processing system comprising: an image sensor including a plurality of pixels, each of the pixels including at least a first photoelectric conversion element and a second photoelectric conversion element, wherein the image sensor is configured to capture a pattern image located at a first distance from the image sensor and generate pattern image data based on the pattern image [Ren: ¶ [0009]]; wherein the image sensor is further configured to capture an object and generate the image data based on the object [Ren: ¶ [0008]].
Ren may not explicitly disclose a disparity processing module configured to receive the pattern image data from the image sensor and provide disparity data based on the pattern image data; and an image signal processor configured to correct a disparity distortion of image data output by the image sensor by applying the disparity data to the image data output by the image sensor to generate a result image data, the image signal processor including a disparity correction unit configured to generate the result image data based on the disparity data.
However, Matsusaka discloses a disparity processing module configured to receive the pattern image data from the image sensor and provide disparity data based on the pattern image data; and an image signal processor configured to correct a disparity distortion of image data output by the image sensor by applying the disparity data to the image data output by the image [Matsusaka: ¶ [0152]]. 

Regarding Claim 13, Ren in view of Matsusaka disclose(s) all the limitations of Claim 12, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 2. The Examiner notes the system of Claim 13 can be implemented by the apparatus of Claim 2.

Regarding Claim 15, Ren in view of Matsusaka disclose(s) all the limitations of Claim 12, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka discloses wherein the image sensor comprises: an analog-to-digital conversion circuit [Ren: Abstract: The image sensor integrated circuit can be further configured to convert the plurality of analog signals to a plurality of digital signals and to store the plurality of digital signals in a memory] configured to operate in a first operation mode and a second operation mode, wherein, in the first operation mode, the analog-to-digital conversion circuit is configured to generate pixel data by performing an analog-to-digital conversion on an analog signal output from each of the pixels in a pixel array in response to an incident light [Ren: ¶ [0009]: The two-dimensional image sensor can include a plurality of pixels arranged in repetitive patterns.  Each pattern can include at least one pixel sensitive in a first spectrum region, at least one pixel sensitive in a second spectrum region, and at least one pixel sensitive in a third spectrum region.  The image sensor integrated circuit can be configured to capture a frame of image data by reading out a plurality of analog signals.  Each read out analog signal can be representative of light incident on a pixel of the plurality of pixels.  The image sensor integrated circuit can be further configured to convert the plurality of analog signals to a plurality of digital signals and to store the plurality of digital signals in a memory], divide the pixels into a plurality of binning windows, each of the binning windows including (2n)*(2m) pixels, where 2n represents a number of pixels in a first direction and 2m represents a number of pixels in a second direction, and sequentially select the binning windows such that m pixels in the second direction are repeatedly selected [Ren: ¶ [0064]: In a yet another embodiment, the image sensor integrated circuit can be configured to produce a single analog signal out of every group of two or more pixels, the analog signal being equal to the average of analog signals representative of the NxM neighboring pixels, by sliding an NxM binning window over the array of pixels with the offset of one pixel at every step of the method.  Thus, any two groups of NxM neighboring pixels used by the method can overlap by N*(M-1) pixels], and wherein, in the second operation mode, the analog-to-digital conversion circuit is configured to generate a binning pixel data by performing a binning operation [Ren: ¶ [0067]: according to the embodiment, a source color image 520 having a dimension of KxL pixels can be converted into a binned monochrome image 530 having a dimension of (K-1)x(L-1) pixels by sliding a 2x2 binning window over the array of pixels with the offset of one pixel at every step of the method.  The above described analog 2x2 binning process can be repeated for all pixels composing an image frame, as schematically shown in FIG. 4b] and an analog to digital conversion on analog signals generated from at least a portion of the pixels in each of the binning windows [Ren: ¶ [0072]: In another embodiment, the image sensor integrated circuit can be configured to read out the full frame or a subset of the full frame comprising a rectangular group of adjacent pixels.  The read out analog signals can be amplified by the analog signal amplifier 1036 of FIG. 2.  The analog signals can then be fed to the input of the ADC 1037 of FIG. 2.  The resulting digital values representative of the analog signals can be stored in a system memory such as RAM 1080 of FIG. 2.  Image frame data stored in RAM 1080 can be in the form of multibit pixel values, with each multibit pixel value representing light incident on a pixel of image sensor 1033 of FIG. 2.  Then, the frame binning can be performed in the digital domain, by the CPU 1060 of FIG. 2 processing digital values representative of the read out analog signals]; and a timing generator configured to control operations of the pixel array and the analog- to-digital conversion circuit [Ren: ¶ [0087]: In response to commands received from CPU 1060 via circuit 1026 and timing control circuit 1038, windowing circuit 1029 can selectively address for read out a subset of pixels of image sensor 1033].

Regarding Claim 17, Ren in view of Matsusaka disclose(s) all the limitations of Claim 15, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka discloses wherein the analog- to-digital conversion circuit is further configured to generate the binning pixel data for each binning window based on an analog signal generated from all pixels in the binning window [Ren: ¶ [0064]], and wherein the binning pixel data corresponds to a luminance value of the pixels in the binning window [Ren: ¶ [0141]: The image sensor integrated circuit can be further configured to derive a plurality of luminance signals from the plurality of analog signals, each luminance signal being representative of the luminance of light incident on at least one pixel of the plurality of pixels.  The image sensor integrated circuit can be further configured to store a frame of image data in the terminal's memory by converting the plurality of luminance signals to a plurality of digital values, each digital value being representative of the luminance of light incident on at least one pixel of the plurality of pixels].

Claims 3, 4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Matsusaka as applied to claims 1, 2, and 12 above, and further in view of Takahashi et al. (US 2012/0133747 A1).

Regarding Claim 3, Ren in view of Matsusaka disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Ren in view of Matsusaka does not explicitly disclose wherein the first pixel values and the second pixel values are depth values of corresponding pixels.
However, Takahashi discloses wherein the first pixel values and the second pixel values are depth values of corresponding pixels [Takahashi: ¶ [0006]: depth information (information on disparities) is extracted for each frame in order to create a disparity map].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the disparity based on depth information of Takahashi with the image analysis of Ren in view of Matsusaka in order to improve accuracy of image analyzation, improving overall image quality

Regarding Claims 4 and 14, Ren in view of Matsusaka disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ren in view of Matsusaka does not explicitly disclose wherein the disparity correction unit comprises: a disparity map generation unit configured to generate a disparity map associated with the image data, based on the disparity data and input information of the image data; a gain map generation unit configured to generate a gain map to be applied to the image data, based on the disparity map; and a result image generation unit configured to generate the result image data by applying the gain map to the image data. 
However, Takahashi discloses wherein the disparity correction unit comprises: a disparity map generation unit configured to generate a disparity map associated with the image data, based on the disparity data and input information of the image data [Takahashi: ¶ [0006]; and FIG. 1: 13]; a gain map generation unit configured to generate a gain map to be applied to the image data, based on the disparity map [Takahashi: FIG. 1: 16]; and a result image generation unit configured to generate the result image data by applying the gain map to the image data [Takahashi: FIG. 1: 18].

Regarding Claim 7, Ren in view of Matsusaka and Takahashi disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka and Takahashi discloses wherein the result image generation unit is further configured to generate the result image data by compensating for a pixel value of each pixel in the image data based on a gain for each pixel in the gain map [Takahashi: ¶ [0013]: a gain generation section for computing a gain map CG for adjusting contrast components of the image of the Mth frame on the basis of the contrast components of the image of the Mth frame and the depth information of the image of the Mth frame].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Matsusaka and Takahashi as applied to claim 4 above, and further in view of Chen et al. (US 2017/0127082 A1).

Regarding Claim 5, Ren in view of Matsusaka and Takahashi disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Ren in view of Matsusaka and Takahashi does not explicitly disclose wherein the disparity map generation unit is further configured to generate the disparity map by interpolating disparity values associated with each of a plurality of blocks, wherein the plurality of blocks constitute the pattern image data and the disparity data includes the disparity values.
However, Chen discloses wherein the disparity map generation unit is further configured to generate the disparity map by interpolating disparity values associated with each of a plurality of blocks, wherein the plurality of blocks constitute the pattern image data and the disparity data includes the disparity values [Chen: ¶ [0304]: Motion and disparity compensation unit 72 may also perform interpolation based on interpolation filters.  Motion and disparity compensation unit 72 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference blocks].


Claim6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Matsusaka and Takahashi as applied to claim 4 above, and further in view of Goma et al. (US 2011/0292178 A1).

Regarding Claim 6, Ren in view of Matsusaka and Takahashi disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Ren in view of Matsusaka and Takahashi does not explicitly disclose wherein the gain map generation unit is further configured to generate the gain map based on the maximum value of disparity values from each of the binning windows such that differences between the maximum value and each of the disparity values are offset.
However, Goma discloses wherein the gain map generation unit is further configured to generate the gain map based on the maximum value of disparity values from each of the binning windows such that differences between the maximum value and each of the disparity values are offset [Goma: ¶ [0074] through ¶ [0075]: [0074] Convergence control (e.g. by the convergence control point module 604 of FIG. 6) may be performed by building a histogram of motion vectors.  FIG. 9 depicts a histogram of a particular illustrative embodiment of disparity of key points in a scene.  Disparity values (in bins of one or more disparity values) are depicted along a horizontal axis and a number of the selected key points having a disparity value corresponding to each bin is illustrated along the vertical axis.  A maximum disparity range and desired convergence point are also illustrated in the histogram.  Although FIG. 9 depicts a histogram in a graphical form for clarity of explanation, implementations of the process may not include generating a graphical form of a disparity histogram and instead a data structure such as a table, list, array or other structure may be used to relate disparity values with a count of key points corresponding to the disparity values. 
 
[0075] After building the histogram, the tails of the histogram may be trimmed.  Scene range may be estimated as a difference between minimum and maximum values in the histogram (e.g. a difference between a largest disparity bin in the histogram that has a non-zero size and a smallest disparity bin in the histogram that has a non-zero size).  An average between the minimum value and the maximum value, or some other linear combination, will be the desired zero disparity point (convergence point)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine statistical analysis of Goma with the image analysis of Ren in view of Matsusaka and Takahashi in order to produce smoother images, improving quality.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Matsusaka as applied to claim 8 above, and further in view of Kim et al. (US 2017/0118399 A1).

Regarding Claim 9, Ren in view of Matsusaka disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.

However, Kim discloses wherein the disparity processing module comprises: an image separation unit configured to separate the pattern image data into first pattern image data associated with the first photoelectric conversion element and second pattern image data associated with the second photoelectric conversion element [Kim: FIG. 1: 213]; and a disparity calculation unit configured to divide the first pattern image data into a plurality of first blocks, divide the second pattern image data into a plurality of second blocks, calculate a difference between pixel values of corresponding pixels of the first blocks and the second blocks, and generate the disparity data [Kim: FIG. 1: 340; and ¶ [0072]: FIG. 10 illustrates a disparity, and a phase graph after phase compensation.  Referring to FIGS. 1 and 10, the controller 340 may calculate a disparity "d" between the second blur plot BL2 and a filtered first blur plot, i.e., the third plot graph BL1' illustrated in FIG. 8A or the first blur plot BL1 and a filtered second blur plot, i.e., the fourth blur plot BL2' illustrated in FIG. 9A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the distance disparity detection of Kim with the image analysis of Ren in 

Regarding Claim 10, Ren in view of Matsusaka and Kim disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka and Kim discloses wherein the disparity calculation unit is further configured to calculate a difference between representative values of the pixel values of the corresponding pixels as the difference between the pixel values [Kim: ¶ [0073]: the distance or offset "d" may be the disparity in the case in which the difference between the filtered first blur plot BL1' and the second blur graph BL2 is minimized when the second blur graph BL2 is shifted to the left by "d"].	

Regarding Claim 11, Ren in view of Matsusaka disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Ren in view of Matsusaka does not explicitly disclose wherein the disparity processing module comprises: an image division unit configured to separate the pattern image data into a plurality of blocks to generate a plurality of sub-pattern image data; an image separation unit configured to separate each of the plurality of sub-pattern image data into a first sub-pattern image data associated with the first photoelectric conversion element and second sub-pattern image data associated with the second photoelectric conversion element; and a disparity calculation unit configured to calculate a difference between pixel values of a corresponding pixel pair of the first sub-pattern image data and the second sub-pattern image data and generate the disparity data.
[Kim: FIG. 1: 211]; an image separation unit configured to separate each of the plurality of sub-pattern image data into a first sub-pattern image data associated with the first photoelectric conversion element and second sub-pattern image data associated with the second photoelectric conversion element [Kim: FIG. 1: 213]; and a disparity calculation unit configured to calculate a difference between pixel values of a corresponding pixel pair of the first sub-pattern image data and the second sub-pattern image data and generate the disparity data [Kim: FIG. 1: 340; and ¶ [0072]].	

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren in view of Matsusaka as applied to claim 15 above, and further in view of Mandelli et al. (US 2017/0359497 A1).

Regarding Claim 16, Ren in view of Matsusaka disclose(s) all the limitations of Claim 15, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Ren in view of Matsusaka discloses wherein the analog-to-digital conversion circuit is further configured to generate the binning pixel data based on analog signals generated from the selected pixels [Ren: ¶ [0064]].
Ren in view of Matsusaka may not explicitly disclose wherein the analog-to-digital conversion circuit is further configured to select pixels having a same color from each of the binning windows.
[Mandelli: ¶ [0120]: processing may include binning of pixels in order to reduce random noise associated with inherent properties of the quantum dot structure 1100 or with readout processes.  Binning may involve the combining of pixels 1800, such as creating 2x2, 3x3, 5x5, or the like superpixels.  There may be a reduction of noise associated with combining pixels 1800, or binning, because the random noise increases by the square root as area increases linearly, thus decreasing the noise or increasing the effective sensitivity.  With the QDPC's 100 potential for very small pixels, binning may be utilized without the need to sacrifice spatial resolution, that is, the pixels may be so small to begin with that combining pixels doesn't decrease the required spatial resolution of the system.  Binning may also be effective in increasing the speed with which the detector can be run, thus improving some feature of the system, such as focus or exposure.  In example embodiments, binning may be used to combine subpixel elements for the same color or range of radiation (including UV and/or IR) to provide separate elements for a superpixel while preserving color/UV/IR resolution as further described below].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the combining of same color image elements of Mandelli with the image analysis of Ren in view of Matsusaka in order to reduce computational load, improving system performance, and improving image quality.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 18 above, and further in view of Mandelli et al. (US 2017/0359497 A1).

Regarding Claim 19, Ren disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 16. The Examiner notes the method of Claim 19 can be implemented by the system of Claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482